Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is responsive to application No. 17/376,267 filed on 07/15/2021.  Claim(s) 1-20 had been restricted. Applicant in Response to Election/Restriction dated 10/17/2022 has elected to examine Group I: Fig.3, without traverse. Claims 6-8 and 14-16 are drawn to non-elected group(s). Claims 1-5, 9-13, and 17-20 have been examined.
Claim Objections
Claim(s) 20 is/are objected to because of the following informalities:
Claim 20 recites:
a first diplexer having a high-pass terminal, a low-pass terminal connected to the third splitter so as to receive the first copy therefrom, and a common terminal connected to the first multi-port splitter; and 
a second diplexer having a high-pass terminal connected to the high-pass terminal of the first diplexer so as to bi-directionally transmit signals in the in-home network signal frequency band therebetween, a low-pass terminal connected to the third splitter so as to receive the second copy therefrom, and a common terminal connected to the second multi-port splitter.
	
	There are dual recitations of “a high-pass terminal”, “a low-pass terminal”, “a common terminal”. Multiple similar recitations, may cause confusion as to what terminals may be referring to.
	Please amend to:
-- a first diplexer having a first high-pass terminal, a first low-pass terminal connected to the third splitter so as to receive the first copy therefrom, and a first common terminal connected to the first multi-port splitter; and 
a second diplexer having a second high-pass terminal connected to the first high-pass terminal of the first diplexer so as to bi-directionally transmit signals in the in-home network signal frequency band therebetween, a second low-pass terminal connected to the third splitter so as to receive the second copy therefrom, and a second common terminal connected to the second multi-port splitter.--

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites:
a frequency-based signal separator configured to bidirectionally transmit in-home network signals in an in-home network signal frequency band between the first multi-port splitter and the second multi-port splitter, to prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, to prevent the in-home network signals from being transmitted from the second multi-port splitter to the input port, to bidirectionally transmit CATV signals in the CATV signal frequency band between the input port and the first multi-port splitter, and to bidirectionally transmit the CATV signals in the CATV frequency band between the input port and the second multi-port splitter

	Applicants claim, claims “a frequency-based signal separator”, a single signal separator that serves a similar purpose for both the first multi-port splitter and the second multi-port splitter. However, in Applicant’s Figs. 3-7 and specifications at least two diplexers (frequency based signal separators) are required to perform the duties as claimed. 
Diplexer 150 bidirectionally transmits in-home network signals between first multi-port splitter and second multi-port splitter.  
Diplexer 150 prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port
Diplexer 160 prevent the in-home network signals from being transmitted from the second multi-port splitter to the input port
Diplexer 150 bidirectionally transmit CATV signals in the CATV signal frequency band between the input port and the first multi-port splitter
Diplexer 160 bidirectionally transmit CATV signals in the CATV signal frequency band between the input port and the second multi-port splitter
Therefore, since Applicant’s figures and specifications require at least 2 diplexers to perform the claimed duties, appropriate correction is required.
Please amend to:
a frequency-based signal separator configured to bidirectionally transmit in-home network signals in an in-home network signal frequency band between the first multi-port splitter and the second multi-port splitter, to prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to bidirectionally transmit CATV signals in the CATV signal frequency band between the input port and the first multi-port splitter.

OR

a frequency-based signal separator configured to bidirectionally transmit in-home network signals in an in-home network signal frequency band between the first multi-port splitter and the second multi-port splitter, to prevent the in-home network signals from being transmitted from the second multi-port splitter to the input port, and to bidirectionally transmit the CATV signals in the CATV frequency band between the input port and the second multi-port splitter

OR

a first frequency-based signal separator configured to bidirectionally transmit in-home network signals in an in-home network signal frequency band between the first multi-port splitter and the second multi-port splitter, to prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to bidirectionally transmit CATV signals in the CATV signal frequency band between the input port and the first multi-port splitter.
a second frequency-based signal separator configured to bidirectionally transmit in-home network signals in an in-home network signal frequency band between the second multi-port splitter and the first multi-port splitter, to prevent the in-home network signals from being transmitted from the second multi-port splitter to the input port, and to bidirectionally transmit the CATV signals in the CATV frequency band between the input port and the second multi-port splitter

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 10, and 15 of U.S. Patent No. 10,021,343 in view of Wells et al. (US 2011/0072472). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim and patented application claims.
Claims 1 of the instant application corresponds to that of Claim 1, 10, and 15 of patented application. Except “device ports” of patented application is referred to as “broadband output ports” in pending application. Pending application also contains additional limitation “the first diplexer and the second diplexer are configured to prevent the in-home network signals in the in-home network signal frequency band from being transmitted to the input port”.
In an analogous art, Wells teaches broadband output ports (Fig.6 teaches output terminals 76 connected to 54S, that is then connected to client network interface(s) 66, and then to subscriber media device(s) 16. Fig.6 teaches 54P connected to network interface 64), the first diplexer and the second diplexer are configured to prevent the in-home network signals in the in-home network signal frequency band from being transmitted to the input port (Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include broadband output ports, the first diplexer and the second diplexer are configured to prevent the in-home network signals in the in-home network signal frequency band from being transmitted to the input port, as taught by Wells, for the advantage of providing a new and improved passive entry adapter between a CATV network and in-home network (Wells – Paragraph 0001), where CATV entry adapter beneficially provides a high quality and strength downstream CATV signal to multiple subscriber devices while simultaneously contributing to and promoting the establishment of a multimedia in-home network (Wells – Paragraph 0016), allowing for both CATV and in-home communications, while not interfering with the CATV network. 

Claim(s) 9 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 10, and 15 of U.S. Patent No. 10,021,343 in view of Wells et al. (US 2011/0072472) and further in view of O’Neill et al. (US 5,729,824). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim and patented application claims.
Claims 9 and 17 of the instant application corresponds to that of Claim 1, 10, and 15 of patented application. Except “device ports” of patented application is referred to as “broadband output ports” in pending application. Pending application also contains additional limitation “prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to prevent the in-home network signals  being transmitted from the second multiport splitter to the input port.
In an analogous art, Wells teaches broadband output ports (Fig.6 teaches output terminals 76 connected to 54S, that is then connected to client network interface(s) 66, and then to subscriber media device(s) 16. Fig.6 teaches 54P connected to network interface 64), prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to prevent the in-home network signals from being transmitted from the second component to the input port (multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include broadband output ports; prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to prevent the in-home network signals from being transmitted from the second component to the input port, as taught by Wells, for the advantage of providing a new and improved passive entry adapter between a CATV network and in-home network (Wells – Paragraph 0001), where CATV entry adapter beneficially provides a high quality and strength downstream CATV signal to multiple subscriber devices while simultaneously contributing to and promoting the establishment of a multimedia in-home network (Wells – Paragraph 0016), allowing for both CATV and in-home communications, while not interfering with the CATV network. 
In an analogous art, O’Neill teaches wherein the second component is the second multi-port splitter (Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells to include wherein the second component is the second multi-port splitter, as taught by O’Neill, for the advantage of allowing the system to serve a greater number of users, expanding services, in a convenient manner, with little or no change to infrastructure.

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6, and 22-25 of U.S. Patent No. 10,750,120 in view of Wells et al. (US 2011/0072472). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim and patented application claims.
Claims 1 of the instant application corresponds to that of Claim 1, 10, and 15 of patented application. Except “device ports” of patented application is referred to as “broadband output ports” in pending application. Pending application also contains additional limitation “the first diplexer and the second diplexer are configured to prevent the in-home network signals in the in-home network signal frequency band from being transmitted to the input port”.
In an analogous art, Wells teaches broadband output ports (Fig.6 teaches output terminals 76 connected to 54S, that is then connected to client network interface(s) 66, and then to subscriber media device(s) 16. Fig.6 teaches 54P connected to network interface 64), the first diplexer and the second diplexer are configured to prevent the in-home network signals in the in-home network signal frequency band from being transmitted to the input port (Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include broadband output ports, the first diplexer and the second diplexer are configured to prevent the in-home network signals in the in-home network signal frequency band from being transmitted to the input port, as taught by Wells, for the advantage of providing a new and improved passive entry adapter between a CATV network and in-home network (Wells – Paragraph 0001), where CATV entry adapter beneficially provides a high quality and strength downstream CATV signal to multiple subscriber devices while simultaneously contributing to and promoting the establishment of a multimedia in-home network (Wells – Paragraph 0016), allowing for both CATV and in-home communications, while not interfering with the CATV network. 

Claim(s) 9 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6, and 22-25 of U.S. Patent No. 10,750,120 in view of Wells et al. (US 2011/0072472) and further in view of O’Neill et al. (US 5,729,824). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim and patented application claims.
Claims 9 and 17 of the instant application corresponds to that of Claim 1, 10, and 15 of patented application. Except “device ports” of patented application is referred to as “broadband output ports” in pending application. Pending application also contains additional limitation “prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to prevent the in-home network signals  being transmitted from the second multiport splitter to the input port.
In an analogous art, Wells teaches broadband output ports (Fig.6 teaches output terminals 76 connected to 54S, that is then connected to client network interface(s) 66, and then to subscriber media device(s) 16. Fig.6 teaches 54P connected to network interface 64), prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to prevent the in-home network signals from being transmitted from the second component to the input port (multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include broadband output ports; prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to prevent the in-home network signals from being transmitted from the second component to the input port, as taught by Wells, for the advantage of providing a new and improved passive entry adapter between a CATV network and in-home network (Wells – Paragraph 0001), where CATV entry adapter beneficially provides a high quality and strength downstream CATV signal to multiple subscriber devices while simultaneously contributing to and promoting the establishment of a multimedia in-home network (Wells – Paragraph 0016), allowing for both CATV and in-home communications, while not interfering with the CATV network. 
In an analogous art, O’Neill teaches wherein the second component is the second multi-port splitter (Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells to include wherein the second component is the second multi-port splitter, as taught by O’Neill, for the advantage of allowing the system to serve a greater number of users, expanding services, in a convenient manner, with little or no change to infrastructure.

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 3 of U.S. Patent No. 11,070,766. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim and patented application claims.
Claims 1 of the instant application corresponds to that of Claims 1 and 3 of patented application. 

Claim(s) 9 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 3 of U.S. Patent No. 11,070,766 in view of Wells et al. (US 2011/0072472) and further in view of O’Neill et al. (US 5,729,824). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim and patented application claims.
Claims 9 and 17 of the instant application corresponds to that of Claims 1 and 3 of patented application. Except pending application contains additional limitation “prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to prevent the in-home network signals being transmitted from the second multiport splitter to the input port.
In an analogous art, Wells teaches prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to prevent the in-home network signals from being transmitted from the second component to the input port (multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to prevent the in-home network signals from being transmitted from the second component to the input port, as taught by Wells, for the advantage of providing a new and improved passive entry adapter between a CATV network and in-home network (Wells – Paragraph 0001), where CATV entry adapter beneficially provides a high quality and strength downstream CATV signal to multiple subscriber devices while simultaneously contributing to and promoting the establishment of a multimedia in-home network (Wells – Paragraph 0016), allowing for both CATV and in-home communications, while not interfering with the CATV network. 
In an analogous art, O’Neill teaches wherein the second component is the second multi-port splitter (Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells to include wherein the second component is the second multi-port splitter, as taught by O’Neill, for the advantage of allowing the system to serve a greater number of users, expanding services, in a convenient manner, with little or no change to infrastructure.

Claim(s) 1 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 3 of copending Application No. 16/935,267 (reference application) in view of Wells et al. (US 2011/0072472). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For example, note the following relationship between the instant application claim and patented application claims.
Claims 1 of the instant application corresponds to that of Claims 1 and 3 of patented application. Except “output ports” of patented application is referred to as “broadband output ports” in pending application. Pending application also contains additional limitation “the first diplexer and the second diplexer are configured to prevent the in-home network signals in the in-home network signal frequency band from being transmitted to the input port”.
In an analogous art, Wells teaches broadband output ports (Fig.6 teaches output terminals 76 connected to 54S, that is then connected to client network interface(s) 66, and then to subscriber media device(s) 16. Fig.6 teaches 54P connected to network interface 64), the first diplexer and the second diplexer are configured to prevent the in-home network signals in the in-home network signal frequency band from being transmitted to the input port (Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include broadband output ports, the first diplexer and the second diplexer are configured to prevent the in-home network signals in the in-home network signal frequency band from being transmitted to the input port, as taught by Wells, for the advantage of providing a new and improved passive entry adapter between a CATV network and in-home network (Wells – Paragraph 0001), where CATV entry adapter beneficially provides a high quality and strength downstream CATV signal to multiple subscriber devices while simultaneously contributing to and promoting the establishment of a multimedia in-home network (Wells – Paragraph 0016), allowing for both CATV and in-home communications, while not interfering with the CATV network. 

Claim(s) 9 and 17 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 3 of copending Application No. 16/935,267 (reference application) in view of Wells et al. (US 2011/0072472) and further in view of O’Neill et al. (US 5,729,824). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For example, note the following relationship between the instant application claim and patented application claims.
Claims 9 and 17 of the instant application corresponds to that of Claims 1 and 3 of patented application. Except “output ports” of co-pending application is referred to as “broadband output ports” in pending application. Pending application also contains additional limitation “prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to prevent the in-home network signals  being transmitted from the second multiport splitter to the input port.
In an analogous art, Wells teaches broadband output ports (Fig.6 teaches output terminals 76 connected to 54S, that is then connected to client network interface(s) 66, and then to subscriber media device(s) 16. Fig.6 teaches 54P connected to network interface 64), prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to prevent the in-home network signals from being transmitted from the second component to the input port (multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include broadband output ports; prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to prevent the in-home network signals from being transmitted from the second component to the input port, as taught by Wells, for the advantage of providing a new and improved passive entry adapter between a CATV network and in-home network (Wells – Paragraph 0001), where CATV entry adapter beneficially provides a high quality and strength downstream CATV signal to multiple subscriber devices while simultaneously contributing to and promoting the establishment of a multimedia in-home network (Wells – Paragraph 0016), allowing for both CATV and in-home communications, while not interfering with the CATV network. 
In an analogous art, O’Neill teaches wherein the second component is the second multi-port splitter (Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells to include wherein the second component is the second multi-port splitter, as taught by O’Neill, for the advantage of allowing the system to serve a greater number of users, expanding services, in a convenient manner, with little or no change to infrastructure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 9-13, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. (US 2011/0072472) in view of O’Neill et al. (US 5,729,824).
Consider claim 1, Wells teaches a community access television (CATV) signal distribution system (Fig.6) comprising: 
an input port (entry port 50-Fig.6) configured to communicate CATV signals in a CATV signal frequency band with an external network (Paragraph 0067 teaches other communication with respect to downstream and upstream CATV signals 22 and 40 and network signals 78 occur in a manner discussed above in conjunction with the adapter 10c, Fig.5. Paragraph 0057 teaches entry port 50 connects the adapter 10c to the CATV network 20. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device);
a first multi-port splitter (four-way splitter 74-Fig.6) connected to a plurality of first broadband output ports (Fig.6 teaches output terminals 76 connected to 54S, that is then connected to client network interface(s) 66, and then to subscriber media device(s) 16); 
a second component (54P-Fig.6) connected to a second broadband output port (Fig.6 teaches 54P connected to network interface 64); and
a first diplexer (diplexer 94-Fig.6) having a first high-pass terminal (high pass terminal 106-Fig.6), a first low-pass terminal (low pass terminal 90-Fig.6) and a first common terminal (common terminal 98-Fig.6); 
a second diplexer (diplexer 92-Fig.6) having a second high-pass terminal (high pass terminal 104-Fig.6), a second low-pass terminal (low pass terminal 88-Fig.6) and a second common terminal (common terminal 96-Fig.6), wherein: 
the first diplexer (diplexer 94-Fig.6) is configured to bidirectionally communicate the CATV signals in the CATV signal frequency band with the input port via the first low-pass terminal and bidirectionally communicate, via the first common terminal, the CATV signals in the CATV signal frequency band with the plurality of first broadband output ports connected to the first multi-port splitter (Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range which encompasses both the upstream and downstream CATV signals 22 and 40, i.e., 5-1002 MHz. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device. CATV signals, both downstream and upstream, would traverse between entry port 50, splitter 110, low pass terminal 90 of diplexer 94, common terminal 98 of diplexer 94, splitter 74, network port 54, and subscriber equipment 16); 
the second diplexer (diplexer 92-Fig.6) is configured to bidirectionally communicate the CATV signals in the CATV signal frequency band with the input port via the second low-pass terminal and bidirectionally communicate, via the second common terminal, the CATV signals in the CATV signal frequency band with the second broadband output port connected to the second component (Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range which encompasses both the upstream and downstream CATV signals 22 and 40, i.e., 5-1002 MHz. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device. CATV signals, both downstream and upstream, would traverse between entry port 50, splitter 110, low pass terminal 88 of diplexer 92, common terminal 96 of diplexer 92, network port 54, network interface 64, and subscriber equipment 16); 
the first diplexer (diplexer 94-Fig.6) is further configured to bidirectionally communicate in-home network signals in an in-home network signal frequency band with the plurality of first broadband output ports of the first multi-port splitter via the first common terminal and bidirectionally communicate the in-home network signals in the in-home network signal frequency band with the second broadband output port of the second component via the first high-pass terminal of the first diplexer, the second high-pass terminal of the second diplexer, and the second common terminal of the second diplexer (multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94); and 
the first diplexer and the second diplexer are configured to prevent the in-home network signals in the in-home network signal frequency band from being transmitted to the input port (Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94).
Wells does not explicitly teach wherein second component connected to a second broadband output port is a second multi-port splitter connected to a plurality of second broadband output ports; and 
wherein the second broadband output port connected to the second component is the plurality of second broadband output ports connected to the second multi-port splitter;
wherein the second broadband output port of the second component is the plurality of second broadband output ports of the second multi-port splitter.
In an analogous art, O’Neill teaches wherein second component connected to a second broadband output port is a second multi-port splitter connected to a plurality of second broadband output ports; and wherein the second broadband output port connected to the second component is the plurality of second broadband output ports connected to the second multi-port splitter; wherein the second broadband output port of the second component is the plurality of second broadband output ports of the second multi-port splitter (Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells to include wherein second component connected to a second broadband output port is a second multi-port splitter connected to a plurality of second broadband output ports; and wherein the second broadband output port connected to the second component is the plurality of second broadband output ports connected to the second multi-port splitter; wherein the second broadband output port of the second component is the plurality of second broadband output ports of the second multi-port splitter, as taught by O’Neill, for the advantage of allowing the system to serve a greater number of users, expanding services, in a convenient manner, with little or no change to infrastructure.

Consider claim 9, Wells teaches a community access television (CATV) signal distribution system (Fig.6) comprising: 
an input port (entry port 50-Fig.6) configured to communicate signals in a CATV signal frequency band with an external network (Paragraph 0067 teaches other communication with respect to downstream and upstream CATV signals 22 and 40 and network signals 78 occur in a manner discussed above in conjunction with the adapter 10c, Fig.5. Paragraph 0057 teaches entry port 50 connects the adapter 10c to the CATV network 20. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device);
a first multi-port splitter (four-way splitter 74-Fig.6) connected to a plurality of first broadband output ports (Fig.6 teaches output terminals 76 connected to 54S, that is then connected to client network interface(s) 66, and then to subscriber media device(s) 16);
a second component (54P-Fig.6) connected to a second broadband output port (Fig.6 teaches 54P connected to network interface 64);
a first frequency-based signal separator (diplexer 94-Fig.6); and 
a second frequency-based signal separator (diplexer 92-Fig.6), wherein: 
the first frequency-based signal separator (diplexer 94-Fig.6) is configured to bidirectionally transmit CATV signals in the CATV signal frequency band between the first multi-port splitter and the external network via the input port (Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range which encompasses both the upstream and downstream CATV signals 22 and 40, i.e., 5-1002 MHz. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device. CATV signals, both downstream and upstream, would traverse between entry port 50, splitter 110, low pass terminal 90 of diplexer 94, common terminal 98 of diplexer 94, splitter 74, network port 54, and subscriber equipment 16); 
the second frequency-based signal separator (diplexer 92-Fig.6) is configured to bidirectionally transmit the CATV signals in the CATV signal frequency band between the second component and the external network via the input port (Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range which encompasses both the upstream and downstream CATV signals 22 and 40, i.e., 5-1002 MHz. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device. CATV signals, both downstream and upstream, would traverse between entry port 50, splitter 110, low pass terminal 88 of diplexer 92, common terminal 96 of diplexer 92, network port 54, network interface 64, and subscriber equipment 16); and 
the first frequency-based signal separator (diplexer 94-Fig.6) and the second frequency-based signal separator (diplexer 92-Fig.6) are configured to bidirectionally transmit in-home network signals in an in-home network signal frequency band between the first multi-port splitter and the second component, to prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, and to prevent the in-home network signals from being transmitted from the second component to the input port (multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94).
Wells does not explicitly teach wherein second component connected to a second broadband output port is a second multi-port splitter connected to a plurality of second broadband output ports; 
wherein the second component is the second multi-port splitter.
In an analogous art, O’Neill teaches wherein second component connected to a second broadband output port is a second multi-port splitter connected to a plurality of second broadband output ports; wherein the second component is the second multi-port splitter (Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells to include wherein second component connected to a second broadband output port is a second multi-port splitter connected to a plurality of second broadband output ports; wherein the second component is the second multi-port splitter, as taught by O’Neill, for the advantage of allowing the system to serve a greater number of users, expanding services, in a convenient manner, with little or no change to infrastructure.

Consider claim 17, Wells teaches a community access television (CATV) signal distribution system (Fig.6) comprising: 
an input port (entry port 50-Fig.6) configured to communicate signals in a CATV signal frequency band with an external network (Paragraph 0067 teaches other communication with respect to downstream and upstream CATV signals 22 and 40 and network signals 78 occur in a manner discussed above in conjunction with the adapter 10c, Fig.5. Paragraph 0057 teaches entry port 50 connects the adapter 10c to the CATV network 20. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device);
a first multi-port splitter (four-way splitter 74-Fig.6) connected to a plurality of first broadband output ports (Fig.6 teaches output terminals 76 connected to 54S, that is then connected to client network interface(s) 66, and then to subscriber media device(s) 16);
a second component (54P-Fig.6) connected to a second broadband output port (Fig.6 teaches 54P connected to network interface 64); and
a frequency-based signal separator configured to bidirectionally transmit in-home network signals in an in-home network signal frequency band between the first multi-port splitter and the second component, to prevent the in-home network signals from being transmitted from the first multi-port splitter to the input port, to prevent the in-home network signals from being transmitted from the second component to the input port (multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94), to bidirectionally transmit CATV signals in the CATV signal frequency band between the input port and the first multi-port splitter, and to bidirectionally transmit the CATV signals in the CATV frequency band between the input port and the second component (Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range which encompasses both the upstream and downstream CATV signals 22 and 40, i.e., 5-1002 MHz. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device. CATV signals, both downstream and upstream, would traverse between entry port 50, splitter 110, low pass terminal 90 of diplexer 94, common terminal 98 of diplexer 94, splitter 74, network port 54, and subscriber equipment 16. CATV signals, both downstream and upstream, would traverse between entry port 50, splitter 110, low pass terminal 88 of diplexer 92, common terminal 96 of diplexer 92, network port 54, network interface 64, and subscriber equipment 16).
Wells does not explicitly teach wherein second component connected to a second broadband output port is a second multi-port splitter connected to a plurality of second broadband output ports;
wherein the second component is the second multi-port splitter.
In an analogous art, O’Neill teaches wherein second component connected to a second broadband output port is a second multi-port splitter connected to a plurality of second broadband output ports; wherein the second component is the second multi-port splitter (Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wells to include wherein second component connected to a second broadband output port is a second multi-port splitter connected to a plurality of second broadband output ports; wherein the second component is the second multi-port splitter, as taught by O’Neill, for the advantage of allowing the system to serve a greater number of users, expanding services, in a convenient manner, with little or no change to infrastructure.

Consider claim 2, Wells and O’Neill teach wherein the first diplexer and the second diplexer are configured to bidirectionally communicate the in-home network signals between the plurality of first broadband output ports of the first multi-port splitter and the plurality of second broadband output ports of the second multi-port splitter without traversing a splitter between the first multi-port splitter and the second multi-port splitter (Wells - multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94. As can be seen in Fig.6, in-home network signals 78 passes between high pass terminal 106 and high pass terminal 104 without traversing a splitter; O’Neill - Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers).

Consider claim 3, Wells and O’Neill teach further comprising: a third splitter (three-way splitter 110-Fig.6) positioned upstream of the first diplexer (diplexer 94-Fig.6) and the second diplexer (diplexer 92-Fig.6) and downstream of the input port (entry port 50-Fig.6), wherein the third splitter is configured to produce a first copy of a downstream CATV signal received at the input port and transmit the first copy toward the first multi-port splitter via the first low-pass terminal and the first common terminal, and to produce a second copy of the downstream CATV signal and transmit the second copy toward the second multi-port splitter via the second low-pass terminal and the second common terminal (Wells – Paragraph 0066 teaches three-way splitter 110 is used to divide the downstream CATV signal 22 into three reduced-power identical copies. The input terminal 112 is connected to the entry port 60, and two of the output terminals 114 and 116 are connected to the low pass terminals 88 and 90 of the diplexers 92 and 94; O’Neill - Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers).

Consider claim 4, Wells and O’Neill teach wherein: a first leg of the third splitter is connected to the first low-pass terminal, and a second leg of the third splitter is connected to the second low-pass splitter (Wells – Paragraph 0066 teaches three-way splitter 110. The two of the output terminals 114 and 116 are connected to the low pass terminals 88 and 90 of the diplexers 92 and 94).

Consider claim 5, Wells and O’Neill teach wherein: 
the first diplexer (Wells - diplexer 94-Fig.6) is configured to: 
block signals in the in-home network frequency band between the first common terminal and the first low-pass terminal so as to prevent the signals in the in-home network frequency band from being transmitted to the input port via the third splitter (Wells - multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94), 
block signals in the CATV signal frequency band between the first common terminal and the first high-pass terminal (Wells - Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. CATV signal frequency is of the lower frequency range which is passed between the low pass terminal and the common terminal, thus blocking CATV signal frequency from the high pass terminal), 
transmit signals only in the CATV signal frequency band between the first common terminal and the first low-pass terminal such that only the signals in the CATV signal frequency band are transmitted from the first low-pass terminal to the input port via the third splitter (Wells - Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range which encompasses both the upstream and downstream CATV signals 22 and 40, i.e., 5-1002 MHz. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device. CATV signals, both downstream and upstream, would traverse between entry port 50, splitter 110, low pass terminal 90 of diplexer 94, common terminal 98 of diplexer 94), and 
transmit only signals in the in-home network signal frequency band between the first common terminal and the first high-pass terminal (Wells - multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94. In-home network signals is of the higher frequency range which is passed between the high pass terminal and the common terminal), and
the second diplexer (diplexer 92-Fig.6) is configured to: 
block signals in the in-home network frequency band between the second common terminal and the second low-pass terminal so as to prevent the signals in the in-home network frequency band from being transmitted to the input port via the third splitter (Wells - multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94), 
block signals in the CATV signal frequency band between the second common terminal and the second high-pass terminal (Wells - Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. CATV signal frequency is of the lower frequency range which is passed between the low pass terminal and the common terminal, thus blocking CATV signal frequency from the high pass terminal),
transmit signals only in the CATV signal frequency band between the second common terminal and the second low-pass terminal such that only the signals in the CATV signal frequency band are transmitted from the second low-pass terminal to the input port via the third splitter (Wells - Paragraph 0055 teaches the function of a conventional diplexer is to separate signals received at the common terminal into signals within a high frequency range and within a low frequency range, and to deliver signals in the high and low frequency ranges separately from high and low pass terminals. Paragraph 0056 teaches CATV signal frequency range which encompasses both the upstream and downstream CATV signals 22 and 40, i.e., 5-1002 MHz. Paragraph 0037 teaches CATV entry adapter 10 sends upstream signals 40 to the CATV network through connection port 50. The upstream CATV signals 40 are communicated to and from the subscriber equipment through in-home network ports 54. Paragraph 0043 teaches signals originating in one of the subscriber devices 16 intended as an upstream CATV signal 40 within the CATV network 20, is communicated onto the CATV network 20 by the in-home server network interface 64 or 66 which is connected to the particular subscriber device. CATV signals, both downstream and upstream, would traverse between entry port 50, splitter 110, low pass terminal 88 of diplexer 92, common terminal 96 of diplexer 92); and 
transmit only signals in the in-home network signal frequency band between the second common terminal and the second high-pass terminal (Wells - multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94. In-home network signals is of the higher frequency range which is passed between the high pass terminal and the common terminal).

Consider claim 10, Wells and O’Neill teach wherein: the first frequency-based signal separator and the second frequency-based signal separator do not include a splitter, and the signals in the in-home network signal frequency band do not traverse a splitter between the first multi-port splitter and the second multi-port splitter (Wells - multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94. As can be seen in Fig.6, in-home network signals 78 passes between high pass terminal 106 and high pass terminal 104 without traversing a splitter; O’Neill - Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers).

Consider claim 11, Wells and O’Neill teach further comprising: a third splitter (Wells - three-way splitter 110-Fig.6) positioned upstream of the first frequency-based signal separator (Wells - diplexer 94-Fig.6) and the second frequency-based signal separator (Wells - diplexer 92-Fig.6) and downstream of the input port (Wells - entry port 50-Fig.6), wherein the third splitter is configured to produce a first copy of a downstream CATV signal received at the input port and transmit the first copy toward the first multi-port splitter via the first frequency-based signal separator, and is configured to produce a second copy of the downstream CATV signal and transmit the second copy toward the second multi-port splitter via the second frequency-based signal separator (Wells – Paragraph 0066 teaches three-way splitter 110 is used to divide the downstream CATV signal 22 into three reduced-power identical copies. The input terminal 112 is connected to the entry port 60, and two of the output terminals 114 and 116 are connected to the low pass terminals 88 and 90 of the diplexers 92 and 94; O’Neill - Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers).

Consider claim 12, Wells and O’Neill teach wherein: 
the first frequency-based signal separator (Wells - diplexer 94-Fig.6) comprises: 
a first diplexer (Wells - diplexer 94-Fig.6) having a first high-pass terminal (Wells - high pass terminal 106-Fig.6), a first low-pass terminal (Wells - low pass terminal 90-Fig.6) connected to the third splitter so as to receive the first copy therefrom (Wells – Paragraph 0066 teaches three-way splitter 110 is used to divide the downstream CATV signal 22 into three reduced-power identical copies. The input terminal 112 is connected to the entry port 60, and two of the output terminals 114 and 116 are connected to the low pass terminals 88 and 90 of the diplexers 92 and 94), and a first common terminal connected to the first multi-port splitter (Wells – common terminal 98-Fig.6, four-way splitter 74-Fig.6); and 
the second frequency-based signal separator (Wells – diplexer 92-Fig.6) comprises: 
a second diplexer (Wells – diplexer 92-Fig.6) having a second high-pass terminal (Wells – high pass terminal 104-Fig.6) connected to the first high-pass terminal (Wells - high pass terminal 106-Fig.6) so as to bi-directionally transmit signals in the in-home network signal frequency band therebetween (multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94), a second low-pass terminal (low pass terminal 88-Fig.6) connected to the third splitter so as to receive the second copy therefrom (Wells – Paragraph 0066 teaches three-way splitter 110 is used to divide the downstream CATV signal 22 into three reduced-power identical copies. The input terminal 112 is connected to the entry port 60, and two of the output terminals 114 and 116 are connected to the low pass terminals 88 and 90 of the diplexers 92 and 94), and a first common terminal connected to the first multi-port splitter (Wells – common terminal 98-Fig.6, four-way splitter 74-Fig.6), and a second common terminal connected to the second multi-port splitter (Wells – common terminal 96-Fig.6, 54P-Fig.6; O’Neill - Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers).

Consider claim 13, Wells and O’Neill teach wherein: 
the first frequency-based signal separator (Wells - diplexer 94-Fig.6) is configured to block signals in the in-home network frequency band between the first-multi-port splitter and the third splitter so as to prevent the signals in the in-home network frequency band from being transmitted to the input port via the third splitter (Wells - multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94),
the second frequency-based signal separator (diplexer 92-Fig.6) is configured to block signals in the in-home network frequency band between the second-multi-port splitter and the third splitter so as to prevent the signals in the in-home network frequency band from being transmitted to the input port via the third splitter (Wells - multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94), and 
the first frequency-based signal separator and the second frequency-based signal separator are configured to transmit only signals in the in-home network signal frequency band between the first multi-port splitter and the second multi-port splitter (Wells - multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94; O’Neill - Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers).

Consider claim 18, Wells and O’Neill teach wherein the frequency-based signal separator does not include a splitter, and wherein the signals in the in-home network signal frequency band do not traverse a splitter between the first and the second multi-port splitters (Wells - multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94. As can be seen in Fig.6, in-home network signals 78 passes between high pass terminal 106 and high pass terminal 104 without traversing a splitter; O’Neill - Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers).

Consider claim 19, Wells and O’Neill teach further comprising a third splitter (Wells - three-way splitter 110-Fig.6) positioned upstream of the frequency-based signal separator (Wells - diplexer 94-Fig.6, diplexer 92-Fig.6) and downstream of the input port (Wells - entry port 50-Fig.6), wherein the third splitter is configured to produce a first copy of a downstream CATV signal received at the input port and transmit the first copy toward the first multi-port splitter via the frequency-based signal separator, and to produce a second copy of the downstream CATV signal and transmit the second copy toward the second multi-port splitter via the frequency-based signal separator (Wells – Paragraph 0066 teaches three-way splitter 110 is used to divide the downstream CATV signal 22 into three reduced-power identical copies. The input terminal 112 is connected to the entry port 60, and two of the output terminals 114 and 116 are connected to the low pass terminals 88 and 90 of the diplexers 92 and 94; O’Neill - Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers).

Consider claim 20, Wells and O’Neill teach wherein the frequency-based signal separator comprises: 
a first diplexer (Wells - diplexer 94-Fig.6) having a high-pass terminal (Wells - high pass terminal 106-Fig.6), a low-pass terminal (Wells - low pass terminal 90-Fig.6) connected to the third splitter so as to receive the first copy therefrom (Wells – Paragraph 0066 teaches three-way splitter 110 is used to divide the downstream CATV signal 22 into three reduced-power identical copies. The input terminal 112 is connected to the entry port 60, and two of the output terminals 114 and 116 are connected to the low pass terminals 88 and 90 of the diplexers 92 and 94), and a common terminal connected to the first multi-port splitter (Wells – common terminal 98-Fig.6, four-way splitter 74-Fig.6); and 
a second diplexer (Wells – diplexer 92-Fig.6) having a high-pass terminal (Wells – high pass terminal 104-Fig.6) connected to the high-pass terminal of the first diplexer (Wells - high pass terminal 106-Fig.6) so as to bi-directionally transmit signals in the in-home network signal frequency band therebetween (multiple subscriber media devices 16 are shown in Fig.6; Paragraph 0019 teaches at least one subscriber device at a subscriber premises and for conducting information contained in network signals between multiple subscriber devices at the subscriber premises connected in an in-home network. Connecting in-home interfaces to each subscriber device to form the in-home network to pass network signals between network interfaces. Confining the network signals to an end-home network frequency band that is different from a CATV frequency band within which the CATV signals are confined. Preventing transmission of network signals within the CATV entry adapter onto the CATV network. Paragraph 0056 teaches CATV signal frequency range at, i.e., 5-1002 MHz. High frequency range is the frequency of the in-home network signals 78. In-home frequency band is greater than the frequency band employed for CATV signals. i.e., 1125-1525 MHz. Paragraph 0060 teaches high-pass terminals 104 and 106 of diplexers 92 and 94 are connected to each other. As a consequence, the higher frequency band of the network signals 78 are conducted by the diplexers 92 and 94 through their high pass terminals 104 and 106 and between their common terminals 96 and 98. In this manner, the network signals 78 are confined for transmission only between the network interfaces 64 and 66, through the diplexers 92 and 94), a low-pass terminal (low pass terminal 88-Fig.6) connected to the third splitter so as to receive the second copy therefrom (Wells – Paragraph 0066 teaches three-way splitter 110 is used to divide the downstream CATV signal 22 into three reduced-power identical copies. The input terminal 112 is connected to the entry port 60, and two of the output terminals 114 and 116 are connected to the low pass terminals 88 and 90 of the diplexers 92 and 94), and a common terminal connected to the second multi-port splitter (Wells – common terminal 98-Fig.6, four-way splitter 74-Fig.6), and a second common terminal connected to the second multi-port splitter (Wells – common terminal 96-Fig.6, 54P-Fig.6; O’Neill - Col 1: lines 28-34 teaches taps that provide users with access to downstream an upstream signals. Each tap acts as a multi-way, e.g. four-way or eight-way, splitter, providing several outlets to serve different subscribers).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425